Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 1 of 49




                 Exhibit 1
     (Filed Under Seal)
Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 2 of 49




                 Exhibit 2
     (Filed Under Seal)
Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 3 of 49




                 Exhibit 3
     (Filed Under Seal)
Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 4 of 49




                 Exhibit 4
     (Filed Under Seal)
Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 5 of 49




                 Exhibit 5
     (Filed Under Seal)
Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 6 of 49




                 Exhibit 6
         Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 7 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 1 of 4




Date of recording:     May 12, 2012
Time of recording: 12:44:30




ABBREVIATIONS
 [UI]:   Unintelligible                  [II]:   Ininteligible
 [PH]: Phonetic                          [F]:    Fonético
 [xx]:   Translator’s notes              [xx]:   [Anotaciones del traductor]
 Italics: Originally spoken in English   Letra no itálica: Hablado en inglés en la versión
                                         original
 //:      Speak simultaneously           //:     Hablan simultáneamente




PARTICIPANTS:
ANTONIO:               Antonio MORENO-Membache
ANDRES:                Andres MORENO-Membache




Voice attributions herein were provided by someone other than the translator.
                                                                                             0000010874
       Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 8 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 2 of 4

                            TRANSCRIPTION/TRANSLATION
       Speaker                     English                                   Spanish
 1                  [RECORDING BEGINS]                        [COMIENZA LA GRABACIÓN]
 2                  [ELECTRONIC TONES]                        [TONOS ELECTRÓNICOS]
 3   ANTONIO: Hey.                                            Oye.
 4   ANDRES:        Dude?                                     ¿Compañero?
 5   ANTONIO: [UI] Yeah?                                      [II] ¿Sí?
 6   ANDRES:        What’s up, brother? These guys            ¿Qué hubo, hermano? Acá me han
                    have been detained on me, bro’.           detenido a estos muchachos, ‘mano.
 7   ANTONIO: Oh, God. Where?                                 Por Dios. ¿A dónde?
 8                  [UNINTELLIGIBLE VOICES                    [VOCES INDISTINTAS Y RUIDO
                    AND NOISE IN THE                          EN EL FONDO]
                    BACKGROUND]
 9   ANDRES:        //[UI] and they picked them up,           //[II] y los cogieron, ‘mano.
                    bro’.
 10 ANTONIO: //Where?                                         //¿A ‘ónde?
 11 ANDRES:         //It was here on the way out,             // Fue aquí saliendo, hermano. Aquí
                    brother. Here on the way out,             saliendo, hermano.
                    brother.
 12 ANTONIO: Here in Palo?                                    ¿Aquí en el Palo?
 13 ANDRES:         Here, here in Nuqui.                      Acá, acá, a Nuquí.
 14 ANTONIO: Oh, son of a bitch!                              ¡Ay, hijueputa!
 15 ANDRES:         So I think I'll just take one thing       Así que pienso no más llevar un
                    from here over there, brother. Son        bicho de aquí para allá, hermano.
                    of a bitch [UI] like ratted out [UI]      Hijueputa [II] como sapeado [II]
                    At least he picked it up, brother. It’s   Menos mal que lo recogió, hermano.
                    good that I didn’t... it’s good that      De buena que yo no... de buena que
                    they weren’t in... it’s good that...      no estaban en... de buena que no...
                    that it didn’t occur to me to get on      no me había ocurrido a montar yo
                    there. I wasn’t there at the time.        allí. No estaba en el momento allí.
 16 ANTONIO: Oh, brother, and so, brother. What               Ay, hermano, y entonces, hermano.
             needs to be done, brother? Talk to               ¿Qué hay que hacer, hermano?
             the people there, brother.                       Hable con la gente allí, hermano.
 17 ANDRES:         Well, I don’t want to show my face        Pues, yo no quiero dar mucha cara,
                    very much, dude, you know?                huevón, ¿me entendiste? Porque
                    Because since this is... that’s... that   como esto es... eso es... eso es estilo
                    looks like a snitch... over where


Voice attributions herein were provided by someone other than the translator.
                                                                                                   0000010875
       Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 9 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 3 of 4

                    they were, [UI] they already know        sapeo ya... allí donde estaban, [II]
                    where that comes from.                   ya saben de dónde viene eso.

 18 ANTONIO: [UI] how do we load over there,                 [II] ¿cómo montamos por ahí,
             brother [UI] how is it that they’re             hermano [II] cómo es que ellos
             coming down with that over there,               anden bajando con eso por allí,
             bro’? Ah!                                       mano? ¡Ah!
 19 ANDRES:         No, no, no, no... no... n... it wasn’t   No, no, no, no... no... n... no fue por
                    over there. It wasn’t over there.        allí. No fue por allí. E... e... eso...
                    Th... th... that... that [UI] Porro      eso [II] el Porro pasó por acá, por
                    came over here, down over here.          acá abajo. Cholo bajó solo por allá
                    Cholo went down there by himself         y... y... haga de cuenta que
                    and... and... realize that we were       estábamos esperando una agua que
                    waiting for some water that we           ya estábamos para montar. Los
                    were ready to board. There were          manes eran dos. Salieron así como
                    two guys. They took off after him        locos atrás, después de él, como
                    like a couple of crazy men, after        algo cuando es llamado, ‘mano.
                    him, like something when it’s
                    called out, bro’.
 20 ANTONIO: In the boat?                                    ¿En la lancha?
 21 ANDRES:         Yeah, they left in the boat. And...      Sí, salieron en la lancha. Y... y estos
                    and since these guys are down            manes como están allí abajo, allí,
                    there, over there, bam, bro’. Think      pau, ‘mano. Imaginate.
                    about it.
 22                 [UNINTELLIGIBLE VOICES IN                [VOCES INDISTINTAS EN EL
                    THE BACKGROUND]                          FONDO]
 23 ANTONIO: Brother, so... and so, bro’, what do            Hermano, entonces... y entonces,
             we have to do, bro’?                            mano, ¿qué hay que hacer, mano?
 24 ANDRES:         I don’t know what I’m going... send      Yo no sé qué voy... dele allí para...
                    it over there to... send it there... I   dele allí... yo no sé qué haga, mano.
                    don’t know what to do, bro’. I’m         Yo voy a ver, para ver qué... qué...
                    going to see, to see what... what...     Voy a estar un poco para allá. [II]
                    I’m going to be over there for           no quiero dar mucha cara porque tú
                    awhile. [UI] I don’t want to show        sabes que [II]es mi trabajo y en una
                    my face very much because you            de esas me detienen y jm, es un
                    know that [UI] my work and they          problema, ¿me entendiste?
                    detain me in one of those and hm,
                    it’s a problem, you know?
 25 ANTONIO: Oh, bro’, well, so, bro’, talk to               Ay, ‘mano, pues, entonces, ‘mano,
             someone over there, dude. What do               hablá con alguien allí, maricón. ¿Y




Voice attributions herein were provided by someone other than the translator.
                                                                                                  0000010876
      Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 10 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 4 of 4

                    we do, bro’? It’s looks like they       cómo hacemos, mano? Eso es como
                    were ratted out, bro’.                  cosa sapeada, mano.
 26 ANDRES:         They were ratted out, they were         Es sapeado, es sapeado. Sí, este, de
                    ratted out. Yeah, um, anyways,          todas maneras, ahorita... ahorita
                    right now... right now I’m going to     voy a ver si llamo a [II] No vaya a
                    see if I can call [UI] Don’t tell him   decirle nada de esto, no se lo va a
                    anything about this, don’t mention      mencionar a nadie. Calladito es,
                    it to anybody. Keep quiet, you          ¿oíste?
                    understand?
 27 ANTONIO: Okay.                                          Bueno.
 28 ANDRES:         You hear? Bye.                          ¿Oiste? Chau.
 29 ANTONIO: Okay, brother.                                 Bueno, hermano.
 30                 [END OF CALL]                           [FIN DE LA LLAMADA]




Voice attributions herein were provided by someone other than the translator.
                                                                                              0000010877
Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 11 of 49




                  Exhibit 7
         Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 12 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 1 of 3




Date of recording:      May 12, 2012
Time of recording: 12:53:58




ABBREVIATIONS
 [UI]:    Unintelligible                         [II]:   Ininteligible
 [PH]: Phonetic                                  [F]:    Fonético
 [xx]:    Translator’s notes                     [xx]:   [Anotaciones del traductor]
 Italics: Originally spoken in English           Letra no itálica: Hablado en inglés en la
                                                 versión original
 //:      Speak simultaneously                   //:     Hablan simultáneamente




PARTICIPANTS:
ANDRES:                 Andres MORENO-Membache
ANTONIO:                Antonio MORENO-Membache




Voice attributions herein were provided by someone other than the translator.
                                                                                             0000010878
      Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 13 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 2 of 3

                            TRANSCRIPTION/TRANSLATION
       Speaker                    English                                    Spanish
 1                  [RECORDING BEGINS]                       [COMIENZA LA GRABACIÓN]
 2                  [BACKGROUND MUSIC]                       [MÚSICA DE FONDO]
 3   ANDRES:        So.                                      Entonces.
 4   ANTONIO: And how [UI]? And how many                     ¿Y cómo [II]? ¿Y cuántos tarros
              jars did they have?                            traían ellos?
 5   ANDRES:        Huh?                                     ¿Ah?
 6   ANTONIO: How many jars did they have?                   ¿Cuántos tarros traían?
 7   ANDRES:        //No. It’s not that they had jars.       //No. No es que llevaban los tarros.
                    The jars were down river, man. It        Los tarros iba agua abajo, hombre.
                    was just barely a... a bug, a bug.       Apenas era un... un bicho, un bicho.
                    And [UI]                                 Y [II]
 8   ANTONIO: That’s why… that’s why, so.                    Por eso... por eso, pues. Y... y...
              And… and…
 9   ANDRES:        [UI]                                     [II]
 10 ANTONIO: …they were all detained… Both of ...detuvieron todos... A ellos dos... a
             them… both of them right then,   ellos dos de una vez, todo todo.
             everything, everything.
 11 ANDRES:         No, they still hadn’t put the water      No, ellos todavía no habían montado
                    on, they hadn’t put the water on.        el agua, ellos no habían montado el
                    They ju... just... just had one bug in   agua. A... apenas... apenas tenían un
                    one ha... in a little bag. You           bicho en un ma... en un bolsito.
                    understand? They were waiting for        ¿Entendiste? Estaban esperando el
                    the water farther down.                  agua hacia abajo.
 12 ANTONIO: Oh, [UI]                                        Ah, [II]
 13 ANDRES:         Are you getting me now?                  ¿Ya me estás entendiendo?
 14 ANTONIO: Brother, and, and, and, and how’s               Hermano y, y, y, y ¿cómo es? Pe...
             that? But, so put the blame on just             pero de una vez que se eche la culpa
             one of them right away, brother.                uno solo de ellos, hermano.
 15 ANDRES:         Well, it will be, brother. I don’t       Pues será, hermano. No sé qué...
                    know what… what we’re going to           cómo vamos hacer allí. [II]
                    do there. [UI]
 16 ANTONIO: Right away, man, go… [UI]                       // De una vez viejo, vaya... [II]
 17 ANDRES:         //I don’t want [UI]                      //Yo no quiero [II]
 18 ANTONIO: … with some friend of his/yours                 ...con algún amigo suyo allí,
             there, brother. I’m here, brother,              hermano. Que yo estoy acá,


Voice attributions herein were provided by someone other than the translator.
                                                                                                   0000010879
      Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 14 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 3 of 3

                    think about it I’m here… Either        hermano, imagínese yo acá le estoy...
                    way, brother, that… that they          Cualquiera, hermano, que... que ellos
                    blame just one of them. That this is   le eche culpa a uno solo. Que este es
                    the guy and that he along as a         el man y que venía de pasajero, el
                    passenger, whichever [UI] Think        que sea [II] Imagínate, todo... todo
                    about it, all… all so that so… We      para que para... Peleemos por uno
                    fight for just one.                    nada más.
 19 ANDRES:         Yes… yes…                              Sí... sí...
 20 ANTONIO: You understand?                               ¿Entiende?
 21 ANDRES:         …of course. Of course, of course,      ...claro. Claro, claro, claro, claro.
                    of course, of course.
 22 ANTONIO: Do it…                                        Haga...
 23 ANDRES:         Yes.                                   Sí.
 24 ANTONIO: …go ahead and do that, brother.               ...haga eso de una vez, hermano.
             So that we fight for just one of              Para que peleemos por uno solo,
             them, brother. [UI] one sees how              hermano. [II] uno ve cómo la [II] lo
             the [UI] we get him out, brother.             sacamos, hermano. Pero, ya los dos
             But, with both of them there,                 allá, hermano.
             brother.
 25 ANDRES:         Yes, yes, yes, yes.                    Sí, sí, sí, sí.
 26 ANTONIO: You understand?                               ¿Entiende?
 27 ANDRES:         [UI]                                   [II]
 28 ANTONIO: Go… do that quickly, brother,                 Vaya... haga eso rapidito, hermano,
             before they ask for the [UI] there.           antes que pidan a [II] allá. Que los
             They’re going to take both of                 van a llevar a estos dos, haga eso
             them, do that quickly, brother.               rápido, hermano.
 29 ANDRES:         [UI]                                   [II]
 30                 [END OF RECORDING]                     [FIN DE LA GRABACIÓN]




Voice attributions herein were provided by someone other than the translator.
                                                                                                   0000010880
Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 15 of 49




                  Exhibit 8
         Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 16 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 1 of 5




Date of recording:      May 12, 2012
Time of recording: 18:04:34




ABBREVIATIONS
 [UI]:    Unintelligible                 [II]:   Ininteligible
 [PH]: Phonetic                          [F]:    Fonético
 [xx]:    Translator’s notes             [xx]:   [Anotaciones del traductor]
 Italics: Originally spoken in English   Letra no itálica: Hablado en inglés en la versión
                                         original
 //:      Speak simultaneously           //:     Hablan simultáneamente




PARTICIPANTS:
ANTONIO:                Antonio MORENO-Membache
ANDRES:                 Andres MORENO-Membache




Voice attributions herein were provided by someone other than the translator.
                                                                                             0000010881
      Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 17 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 2 of 5

                            TRANSCRIPTION/TRANSLATION
       Speaker                    English                                  Spanish
 1                  [RECORDING BEGINS]                      [COMIENZA LA GRABACIÓN]
 2                  [ELECTRONIC TONES]                      [TONOS ELECTRÓNICOS]
 3   ANDRES:        How are you, man?                       ¿Cómo le va, viejo?
 4   ANTONIO: Man, uh… what was I going to tell             Viejo, eh… ¿qué le iba a decir?
              you? So, about the [UI] is going to           Entonces, lo de la [II] se va a
              move, or what’s going on?                     mover, ¿o cómo es la cosa?
 5   ANDRES:        Huh?                                    ¿Ah?
 6   ANTONIO: [UI]’s is moving closer there, or             ¿Lo de [II] se mueve ahí más cerca,
              what’s going on?                              o cómo es la cosa?
 7   ANDRES:        No, no. For the time being we have      No, no. Por este momento hay que
                    to be very close there. I mean, not     estar cerquitica ahí. O sea, hoy no.
                    today. It looks like we’re not going    Parece que no las vamos a lleva’
                    to take them today.                     hoy.
 8   ANTONIO: Oh, alright.                                  Ah, ya.
 9   ANDRES:        Because over there, I mean…             Porque es que allá, o sea…
 10 ANTONIO: //Uh-huh.                                      //Ajá.
 11 ANDRES:         //…that stuff, I spoke to the guy       //…esa vaina, yo hablé con el viejo y
                    and I told him that there were about    yo le dije que eso habían como
                    four (4) critters out there and that…   cuatro (4) bichos ahí afuera y eso…
                    and he said like that, not like that.   y él dijo que así, que así no. Que yo
                    For me to go look, anyway, and if it    viera, de todas maneras, que si
                    was too tight not to set out. I also    estaba muy apreta’o que no me
                    spoke to Chino [PH]. And I asked        tirara. También hablé con Chino
                    Chino as well and he told me that       [F]. Y yo le pregunté a Chino
                    with four (4) well, [UI] one more       también y me dijo que así con cuatro
                    day bro’.                               (4) pues, [II] un día más ‘mano.
 12 ANTONIO: //Chino told me… the same thing,               //El Chino me dijo… así mismito…
             that’s what Chino told me, that he             así me dijo Chino, que tampoco así
             didn’t want to set out like that               no quería tirarse, ¿no? No, yo te voy
             either, right? No, I’m going to                //[II] las cosas.
             //[UI] things.
 13 ANDRES:         //Uh-huh, I told him that [UI]…         // Ajá, yo le dije a él que [II]…
 14 ANTONIO: //Because he’s coming now, right?              //Por qué él viene ahora, ¿no?
 15 ANDRES:         //Yes, yes, I’m waiting now until       //Sí, sí, yo estoy esperando ahora a
                    seven (7:00), since I have that stuff   las siete (7:00), como esa vaina la



Voice attributions herein were provided by someone other than the translator.
                                                                                                0000010882
      Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 18 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 3 of 5

                    half-hidden the, the water. Are you       tengo ahí medio oculta la, el agua.
                    understanding me?                         ¿Me está entendiendo?
 16 ANTONIO: Uh-huh.                                          Ajá.
 17 ANDRES:         So that at night [UI].                    Pa’ en la noche [II].
 18 ANTONIO: //They gave you the water?                       //¿El agua te la dieron?
 19 ANDRES:         //[UI].                                   //[II].
 20 ANTONIO: //They gave you the water?                       //¿El agua te la dieron?
 21 ANDRES:         It’s that they hadn’t loaded the          Es que el agua no la habían
                    water. The water was coming down          monta’o. El agua venía bajando
                    downriver and the guys were going         agua abajo y los muchachos me la
                    to come down like, like to move it        iban a bajar como, como pa’
                    to, to there, to the plant. Are you       saltarla pa’, pa’ allá, pa’ la planta.
                    understanding?                            ¿Está entendiendo?
 22 ANTONIO: Uh-huh.                                          Ajá.
 23 ANDRES:         To get, to get it down there. Those       A coger, a cogerla abajo. Estos
                    men are way down. So then, the            manes están bien abajo. Entonces, el
                    water was remained free. Do you           agua quedó libre. ¿Me anda
                    understand me?                            entendiendo?
 24 ANTONIO: They only took [UI] the little car               Apenas llevaron [II] el carrito que
             that they took.                                  se llevaron.
 25 ANDRES:         Yes, the thing is that the                Sí, es que el carro del camarada
                    colleague’s car [UI]. Like I told         [II]. Como yo le dije a estos
                    these guys, I talked to them and          muchachos, yo hablé con ellos y les
                    told them to put it like that [UI] this   dije que lo echaran así como [II]
                    man would take responsibility             este man se responsabilizara a…
                    for…
 26 ANTONIO: //Yes, yes.                                      //Sí, sí.
 27 ANDRES:         //[UI] he would take responsibility,      //[II] se responsabilizara él y, y el
                    and, and the other, this guy who          otro, este man que iba que le [II] y
                    was going [UI] and that Porro [UI]        que Porro [II] iba pescando y le dije
                    was fishing and I told Cholo [PH]         a, a Cholo [F] que él, él… [II] una
                    that he, he… [UI] a boat once it’s        lancha una vez contaminada [II] pa’
                    contaminated [UI] so that he [UI]         que él [II] la lancha y el motor. ¿Me
                    the boat and the engine. Do you           está entendiendo? De todas maneras
                    understand me? Anyway [UI].               [II].
 28 ANTONIO: //Yes, it’s easier to get them out               //Sí, está más fácil sacarlos porque
             because I already spoke to Jimmy                 ahí yo ya hablé con Jimmy [F]. Ahí
             [PH]. There is a lawyer there, do                hay un abogado, ¿me está




Voice attributions herein were provided by someone other than the translator.
                                                                                                  0000010883
      Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 19 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 4 of 5

                    you understand me? In Bahia. To       entendiendo? En Bahía. Pa’ ver si
                    see if we can’t move from there.      no nos dejamos mover de ahí.
 29 ANDRES:         //[UI].                               //[II].
 30 ANTONIO: //He told me that the [UI] was               //Me dijo que él [II] llegaba
             arriving tomorrow, he was arriving           mañana, llegaba a Nuq- ahí a… a
             in Nuq-… in Bahia.                           Bahía.
 31 ANDRES:         In Bahia.                             A Bahía.
 32 ANTONIO: Because he’s in el Valle.                    Porque él está en el Valle.
 33 ANDRES:         //[UI].                               //[II].
 34 ANTONIO: //Yes, he’s in el Valle. But the             //Sí, él está en el Valle. Pero ya es el
             office isn’t open until Tuesday.             martes que es que hay oficina.
 35 ANDRES:         Yes, this guy also told me that on    Sí, este man también me dijo que el
                    Tuesday then [UI] I’m looking for     martes pues [II] para eso yo estoy
                    that [UI] to see if we have the       buscando [II] pa’ ver si tenemos el
                    telephone number for a lawyer         teléfono de un abogado que, que
                    who, who Ricardo recommended to       Ricardo me recomendó. Él, él está
                    me. He, he is in Bogota but           en Bogotá pero igualmente…
                    anyway…
 36 ANTONIO: //Uh-huh.                                    //Ajá.
 37 ANDRES:         ///… that I was talking to him and    //…que yo estaba hablando con él y
                    he recommended a lawyer, Pablo,       me recomendó un abogado Pablo
                    to me but he tells me that he’s in    pero me dice que como quiera está
                    Bahia anyway [UI] send messages       en Bahía [II] tira mensajes del
                    from the voicemail system [UI]        sistema de correo de voz [II]
                    then there [UI]…                      entonces ahí [II]…
 38 ANTONIO: //That’s why I’m telling you, then           //Por eso te estoy diciendo, entonces
             that, that… is there… Well, then             está allá ese, ese… Bueno, entonces
             we have to go do that, ‘bro so…              hay que hacer eso, ‘mano pa’…
             then, I just told Tomas that this man        entonces, apenas yo le dije a Tomás
             should take charge, uh, just of that         que este man se haga cargo, este,
             so that he, because alone, man, we           solo de eso pa’él, porque uno solo,
             won’t let him move from there. Are           viejo, ahí no lo dejamos mover de
             you understanding me?                        ahí. ¿Me está entendiendo?
 39 ANDRES:         //[UI] I already talked to them, I    //[II] yo ya hablé con ellos, yo hablé
                    talked to all of them and, and we     con todos ellos y, y así quedamos.
                    left it at that. That, that…          Que, que…
 40 ANTONIO: //Right.                                     //Ya.
 41 ANDRES:         //…Porro [PH] should take             //…Porro [F] se haga responsable
                    responsibility for that and…          de eso y…



Voice attributions herein were provided by someone other than the translator.
                                                                                               0000010884
      Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 20 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 5 of 5

 42 ANTONIO: //Uh-huh.                                    //Ajá.
 43 ANDRES:         //And, and Cholo [PH], well,          //Y, y Cholo [F], pues, de todas
                    anyway should say that… that          maneras diga que… que Cholo [F]
                    Cholo [PH] should say that… he        diga que… él tiene [II].
                    has [UI].
 44 ANTONIO: //[UI]. No… no…Yes.                          //[II]No... no... Sí.
 45 ANDRES:         Then like that so that [UI] and…      Entonces así pa’ que [II] y…
 46 ANTONIO: //Of course.                                 //Claro.
 47 ANDRES:         …the, the car is going to be there.   …la, el carro va a estar allí. Y el
                    And the motor [UI].                   motor [II].
 48 ANTONIO: //I don’t care that, the car doesn’t         //No me importa que, no importa el
             matter, the motor, but I’m telling           carro, el motor sino que te digo ahí
             you it’s easier there, too. For him          queda más fácil también. Pa’ él
             alone, do you understand me?                 solo, ¿me está entiendo? Hay un
             There only one, only one [UI].               solo, una sola [II]
 49 ANDRES:         //[UI].                               //[II].
 50 ANTONIO: //… car is not important.                    //… carro no tiene importancia.
 51 ANDRES:         No, that’s why. // Then [UI]          No, por eso. // Entonces [II]
 52 ANTONIO: //Anyway, we’ll talk over here.              //Pues de todas formas acá
                                                          hablamos.
 53 ANDRES:         Alright, bro’, go for it.             Listo, ‘mano, dele.
 54                 [END OF RECORDING]                    [FIN DE LA GRABACIÓN]




Voice attributions herein were provided by someone other than the translator.
                                                                                                0000010885
Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 21 of 49




                  Exhibit 9
         Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 22 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 1 of 2




Date of recording:      May 4, 2012
Time of recording: 9:28:20




ABBREVIATIONS
 [UI]:    Unintelligible                         [II]:   Ininteligible
 [PH]: Phonetic                                  [F]:    Fonético
 [xx]:    Translator’s notes                     [xx]:   [Anotaciones del traductor]
 Italics: Originally spoken in English           Letra no itálica: Hablado en inglés en la
                                                 versión original
 //:      Speak simultaneously                   //:     Hablan simultáneamente




PARTICIPANTS:
MOSQUERA:               Alfredo MOSQUERA-Murillo, a/k/a Alfredo Lopez-Gutierrez
ANDRES:                 Andres MORENO-Membache




Voice attributions herein were provided by someone other than the translator.
                                                                                             0000010866
      Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 23 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 2 of 2

                            TRANSCRIPTION/TRANSLATION
        Speaker                     English                                 Spanish
 1                     [RECORDING BEGINS]                    [COMIENZA LA GRABACIÓN]
 2                     [TELEPHONE RINGS]                     [SUENA EL TELÉFONO]
 3    ANDRES:          Dude!                                 ¡Padre!
 4    MOSQUERA: So, sir. What’s up?                          Entonces, señor. ¿Quiubo?
 5    ANDRES:          What’s up, man? Good or what?         ¿Qué más, viejo?¿Bien o no?
 6    MOSQUERA: Good, bro’, because what else                Bien, ‘manito, porque qué se puede
                can you say, brother.                        decir, hermano.
 7    ANDRES:          Look, I was going to ask you a        Vea, que le iba a hacer una
                       question.                             preguntita.
 8    MOSQUERA: Go ahead.                                    Dígame.
 9    ANDRES:          You... that cilantro you had there    Usted... ese cilantro que tenía allá
                       on my beach, did you already...       en la playita mía, ¿ya... ya la
                       already finish it?                    terminó?
 10 MOSQUERA: No, I have to go over there to                 No, yo tengo que ir allá a mirar eso
              look at that to... to see what we              para... para ver qué podemos hacer.
              can do. [UI]                                   [II]
 11 ANDRES:            Yes. So, in other words, it’s still   Sí. O sea, está todavía allí.
                       there.
 12 MOSQUERA: Yes.                                           Sí.
 13 ANDRES:            What was I going to tell you?         ¿Qué le iba a decir? Y si de pronto
                       And if maybe a... a buyer turns       le aparece un... un negociante,
                       up, wouldn’t... wouldn’t...           ¿no... no... no... no le gustaría
                       wouldn’t... wouldn’t you like to      negociar o qué?
                       negotiate or what?
 14 MOSQUERA: Man, well, anyway we would                     Viejo, pues, de todas maneras allí
              negotiate there.                               negociaríamos.
 15 ANDRES:            Of course. Oh, no…                    Claro. Ah, no...
 16 MOSQUERA: [UI]                                           [II]
 17 ANDRES:            Oh, good. So, I’ll call you in a      Ah, bueno. Entonces, yo aquí en un
                       little while.                         ratico le... le marco.
 18 MOSQUERA: Okay, then.                                    Bueno, pues.
 19                        [END OF RECORDING]                       [FIN DE LA GRABACIÓN]




Voice attributions herein were provided by someone other than the translator.
                                                                                                0000010867
Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 24 of 49




                Exhibit 10
       Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 25 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 1 of 2



Date of recording:    May 4, 2012
Time of recording: 09:29:25




ABBREVIATIONS

 [UI]:   Unintelligible                  [II]:   Ininteligible

 [PH]: Phonetic                          [F]:    Fonético

 [xx]:   Translator’s notes              [xx]:   [Anotaciones del traductor]

 Italics: Originally spoken in English   Letra no itálica: Hablado en inglés en la versión
                                         original

 //:     Speak simultaneously            //:     Hablan simultáneamente




PARTICIPANTS:
MOSQUERA:             Alfredo MOSQUERA-Murillo, a/k/a Alfredo Lopez-Gutierrez
ANDRES:               Andres MORENO-Membache




                                                                                             0000010868
     Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 26 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 2 of 2
                            TRANSCRIPTION/TRANSLATION

        Speaker                    English                      Spanish

1                    [RECORDING BEGINS]          [COMIENZA LA GRABACIÓN]

2                    [LONG PAUSE]                [PAUSA LARGA]

3    ANDRES:         Hello.                      Bueno.

4    MOSQUERA:       Tell me, buddy.             Diga, compadre.

5    ANDRES:         Uh, how many are there?     Eh, ¿cuántas es que son?

6    MOSQUERA:       Six hundred twenty (620).   Son seiscientas veinte (620).

7    ANDRES:         Six hundred twenty (620)?   ¿Seiscientas veinte (620)?

8    MOSQUERA:       Yes.                        Sí.

9    ANDRES:         Okay. Talk to you later.    Ya. Ahorita hablamos.

10   MOSQUERA:       Okay, then.                 Bueno, pues.

11                   [END OF RECORDING]          [FIN DE LA GRABACIÓN]




                                                                                 0000010869
Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 27 of 49




                Exhibit 11
         Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 28 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 1 of 4




Date of recording:      May 4, 2012
Time of recording: 09:32:30




ABBREVIATIONS
 [UI]:    Unintelligible                 [II]:   Ininteligible
 [PH]: Phonetic                          [F]:    Fonético
 [xx]:    Translator’s notes             [xx]:   [Anotaciones del traductor]
 Italics: Originally spoken in English   Letra no itálica: Hablado en inglés en la versión
                                         original
 //:      Speak simultaneously           //:     Hablan simultáneamente




PARTICIPANTS:
MOSQUERA:               Alfredo MOSQUERA-Murillo, a/k/a Alfredo Lopez-Gutierrez
ANTONIO:                Antonio MORENO-Membache




Voice attributions herein were provided by someone other than the translator.
                                                                                             0000010870
      Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 29 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 2 of 4

                              TRANSCRIPTION/TRANSLATION
        Speaker                     English                              Spanish
 1                     [RECORDING BEGINS]                  [COMIENZA LA GRABACIÓN]
 2                     [ELECTRONIC TONES]                  [TONOS ELECTRÓNICOS]
 3   ANTONIO:          How are you, sir?                   ¿Quiubo, señor?
 4   MOSQUERA: Dude, I’m on my way down, you               Padre, ya voy bajando, ¿oyó?
               hear?
 5   ANTONIO:          Oh, brother. And with this          Ay, hermano. Y este aguacero como
                       downpour, man.                      está, viejo.
 6   MOSQUERA: Oh, well…                                   Ah, pues...
 7   ANTONIO:          Huh?                                ¿Ah?
 8   MOSQUERA: [UI]                                        [II]
 9   ANTONIO:          Actually, yeah, you can’t move,     Eso, sí, no, no se mueva, hermano,
                       brother, with the way it’s          con este aguacerísimo como está.
                       raining. How can we move?           ¿Cómo nos movemos?
 10 MOSQUERA: Oh, crap. I’m heading down in                Ah, carajo. Que yo voy bajando en
              my own car. How can I say it? I              carro propio. ¿Cómo se dice? Ya
              have... I bought my car.                     tengo... ya compré mi carro.
 11 ANTONIO:           Oh, son of a bitch. But like this   Ah, hijueputa. Pero así yo no meto
                       I’m not doing it. I’m all wet and   mano. Estoy bañado y todo, pero así
                       everything, but you know. It’s      tú ves. El aguacero está muy duro p’
                       raining too hard over here          acá hermano...
                       brother…
 12 MOSQUERA: Look.                                        Vea.
 13 ANTONIO:           Huh?                                ¿Ah?
 14 MOSQUERA: Look, Andrucho, there, is calling            Vea, por ahí, Andrucho me está
              me.                                          llamando.
 15 ANTONIO:           Uh-huh.                             Ajá.
 16 MOSQUERA: To see if... if I’ll sell him what           Que para ver si... si le vendo lo que
              we have... what I have there.                tenemos... lo que tengo ahí.
 17 ANTONIO:           Well, go ahead, dude, because       Pues, hágale, papá, porque usted...
                       you...
 18 MOSQUERA: [UI] man, because we’re broke         [II] viejo, porque estamos pelados y
              and I feel that it’s better if we get yo veo que mejor es uno salir de
              out of that...                        eso...
 19 ANTONIO:           Yes.                                Sí.


Voice attributions herein were provided by someone other than the translator.
                                                                                              0000010871
      Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 30 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 3 of 4

 20 MOSQUERA: ...and we can do other new                    ...y hacemos otras cosas nuevas
              things ourselves. Yes or no?                  nosotros. ¿Sí o no?
 21 ANTONIO:           Uh-huh. Which are you talking        Ajá. ¿De qué es que usted me dice?
                       about?
 22 MOSQUERA: Oh. About the six twenty (620)                Ah. De lo, de las seis veinte (620)
              that’s there.                                 que hay ahí.
 23 ANTONIO:           Oh, does he want those?              Ah, ¿quiere ésas él?
 24 MOSQUERA: Yeah, he says he’s finding out                Sí, que por ahí me está averiguando.
              for me.
 25 ANTONIO:           Oh, okay. So, go ahead, then,        Ah, bueno. Entonces, hágale, pues,
                       dude. You know best, you hear?       viejo. Usted es el que sabe, ¿oyó?
 26 MOSQUERA: All right, dude [UI]                          Bueno, padre [II]
 27 ANTONIO:           Uh, sell that shit, dude. Because Pues, venda esa mierda, hermano.
                       if he’ll buy it, sell that shit, dude. Porque si él la compra, venda esa
                                                              mierda, hermano.
 28 MOSQUERA: Yeah, because we’re broke and...              Sí, porque estamos pelados y... y...
              and... and... and we...                       y... y nosotros...
 29 ANTONIO:           In debt.                             Endeudados.
 30 MOSQUERA: [UI] and until we get ourselves               [II] y hasta que nosotros nos
              set up.                                       armemos.
 31 ANTONIO:           Yeah, go for it, dude. Go for it,    Sí, hágale, papi. Hágale, hágale,
                       go for it, go for it, then. Over     hágale, pues. Que por acá apenas
                       here as soon as these people start   esta gente se mueva, pues, ahí hay
                       moving, uh, there’s business.        ya movida.
 32 MOSQUERA: Right. Today I was going to…                  Ya. Hoy yo iba a...
 33 ANTONIO:           Alright.                             Bueno.
 34 MOSQUERA: ...come pick you up so we could               ...pasar a recogerlo para que
              go downtown to... to... to get you            fuéramos para el centro a... a... a
              a haircut.                                    peluquearse.
 35 ANTONIO:           Uh, what can I say, dude, this       Pues, ¿cómo le digo? mano, que este
                       fucking downpour...                  hijueputa aguacero...
 36 MOSQUERA: [LAUGHS]                                      [SE RÍE]
 37 ANTONIO:           ...dude. This son of a bitch [UI]    ...hermano. Este hijueputa [II] está
                       it’s too hard.                       muy duro.
 38 MOSQUERA: All right, then.                              Bueno, pues.
 39 ANTONIO:           All right, then, dude.               Bueno, pues, viejo.



Voice attributions herein were provided by someone other than the translator.
                                                                                                  0000010872
      Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 31 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 4 of 4

 40                       [END OF RECORDING]              [FIN DE LA GRABACIÓN]




Voice attributions herein were provided by someone other than the translator.
                                                                                  0000010873
Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 32 of 49




                Exhibit 12
         Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 33 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 1 of 3




Date of recording:      May 18, 2012
Time of recording: 23:50:50




ABBREVIATIONS
 [UI]:    Unintelligible                 [II]:   Ininteligible
 [PH]: Phonetic                          [F]:    Fonético
 [xx]:    Translator’s notes             [xx]:   [Anotaciones del traductor]
 Italics: Originally spoken in English   Letra no itálica: Hablado en inglés en la versión
                                         original
 //:      Speak simultaneously           //:     Hablan simultáneamente




PARTICIPANTS:
ORTEGA:                 Carlos Ivan ORTEGA-Tello, a/k/a “El Gordo”
MOSQUERA:               Alfredo MOSQUERA-Murillo, a/k/a Alfredo Lopez-Gutierrez




Voice attributions herein were provided by someone other than the translator.
                                                                                             0000010892
      Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 34 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 2 of 3

                            TRANSCRIPTION/TRANSLATION
        Speaker                       English                                  Spanish
 1                     [RECORDING BEGINS]                        [COMIENZA LA GRABACIÓN]
 2                     [BEEPING SOUND]                           [SONIDO ELECTRÓNICO]
 3                     [LONG PAUSE]                              [PAUSA LARGA]
 4   MOSQUERA: Hello.                                            Aló.
 5   ORTEGA:           How are you doing? All good?              ¿Cómo va? ¿Bien o no?
 6   MOSQUERA: Good, good. I’m just waiting for                  Bien, bien. Aquí esperando que el
               the guy to send it.                               hombre la tire.
 7   ORTEGA:           Yes, I’ve already talked with the         Sí, ahí hablé con el hombre,
                       guy, brother. The guy is even right,      hermano. El hombre tiene hasta
                       brother. The problem is that today,       razón, hermano. El problema es lo
                       I haven’t even been able to even          que hoy no te he podido ni-ni
                       do that transaction for your wife. I      hacer la diligencia de la mujer
                       mean, it is not that I don’t want to,     tuya. Digo, no es que no quiera,
                       but the thing is that I’m waiting for     sino que estoy pendiente de otra
                       this other thing and they haven’t         vaina y no me han dado, hermano
                       given it to me, brother, because          porque pues casualmente ese man,
                       coincidentally that man, brother, is      hermano, me está haciendo un
                       doing me a favor. By all means the        favor. De todos modos el hombre
                       guy even has a point, brother. I          tiene hasta razón, hermano. Yo ya
                       already told the guy the situation.       le he dicho la situación al hombre.
                       He has not paid him yet. I gave the       Todavía no le pagó. Yo al hombre
                       guy the Panamanian’s. I have to           le di lo del panameño. Tengo que
                       give him [UI].                            darle [II].
 8   MOSQUERA: Yes. I told him. I told him that,                 Sí. Yo le dije a él. Yo le dije a él
               that we need to come to an                        que pues que-que nos pusiéramos
               agreement, because I also had                     de acuerdo, que pues que yo
               something there. That he knows if                 también tenía algo allí. Que él
               I’m successful, I also…                           sabe que si a mí me va bien, yo
               Understand?                                       también. ¿Entiendes?
 9   ORTEGA:           //Of course. Anyway, anyway,              //Claro. De todos modos. De todos
                       give me, because God willing,             modos, dame, que yo con el favor
                       tomorrow I’ll [UI] for you now            de Dios, mañana te [II] que ya
                       that [UI]. But I swear, man, that         [II]. Pero se lo juro, viejo, que
                       I… Because it’s not that—I’ll—            yo… Porque no es que—yo le—
                       because coincidentally I ordered          casualmente mandé hacer una
                       one just like it but if they give it to   idéntica pero si te dan, coloca los
                       you, deposit the two hundred (200)        doscientos (200) pesos a la señora
                       pesos to your wife over there. But I      allá. Pero pues lo juro que no me



Voice attributions herein were provided by someone other than the translator.
                                                                                                   0000010893
      Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 35 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 3 of 3

                       swear that they didn’t give me        dieron. Ahora me dijo el man que
                       [anything]. The man told me now       por la mañana me daba, yo voy y
                       that he would give me that in the     le coloco eso a ella ¿oís?
                       morning, I’ll go and deposit it for
                       her, you hear?
 10 MOSQUERA: No problem, cousin. Do it. You                 No, tranquilo primo. Hágalo.
              know that we struggling, brother.              Usted sabe que estamos en la
                                                             lucha, viejo.
 11 ORTEGA:            Okay. That’s up to, to…               Ya. Ahí ya depende de, de…
 12 MOSQUERA: It’s practically a struggle.                   Prácticamente es lucha.
 13 ORTEGA:            I’m going to switch off [UI] but on   Voy a apagar [II] pero por el de
                       the one with Comcel, you hear?        Comcel, ¿oyó?
 14 MOSQUERA: Okay, man. There we are then.                  Bueno papi. Allí estamos pues.
 15 ORTEGA:            Okay, okay.                           Ya, ya.
 16                    [END OF RECORDING]                    [FIN DE LA GRABACIÓN]




Voice attributions herein were provided by someone other than the translator.
                                                                                              0000010894
Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 36 of 49




                Exhibit 13
       Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 37 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 1 of 3




Date of recording:    June 18, 2012
Time of recording: 18:16:32




ABBREVIATIONS

 [UI]:   Unintelligible                          [II]:   Ininteligible

 [PH]: Phonetic                                  [F]:    Fonético

 [xx]:   Translator’s notes                      [xx]:   [Anotaciones del traductor]

 Italics: Originally spoken in English           Letra no itálica: Hablado en inglés en la
                                                 versión original

 //:     Speak simultaneously                    //:     Hablan simultáneamente




PARTICIPANTS:
OBANDO:               William OBANDO-Gonzalez, a/k/a William, a/k/a “don Wil,” a/k/a “W”
ANDRES:               Andres MORENO-Membache




                                                                                             0000010899
      Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 38 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 2 of 3

                             TRANSCRIPTION/TRANSLATION

      Speaker                        English                                  Spanish

1                  [RECORDING BEGINS]                       [COMIENZA LA GRABACIÓN]

2                  [TELEPHONE RINGS]                        [TIMBRE TELEFÓNICO]

3                  [CLACKING SOUND]                         [SONIDO DE REPIQUETEO]

4    ANDRES:       Tell me, what’s up?                      Dime, ¿qué hubo?

5                  [VOICE IN BACKGROUND:                    [VOZ EN EL FONDO: Está bajando de
                   It’s/He’s going down there again.]       nuevo ahí.]

6    ANDRES:       How is everything, how is…? //           ¿Cómo va todo, cómo va…? //

7    OBANDO:       Hello.                                   Aló.

8    ANDRES:       Yes, I understand, I understand, man. Sí, yo entiendo-entiendo, viejo. Todo [II]
                   Everything [UI] everything’s in       todo en orden, todo bien, todo bien.
                   order, all good, all good.

9    OBANDO:       Oh, alright.                             Ah, ya.

10   ANDRES:       Just waiting...                          Esperando apenas…

11   OBANDO:       Uh-huh.                                  Ajá

12   ANDRES:       …the order [UI].                         …la orden [II].

13   OBANDO:       Oh, so you are just waiting for          Ah, ¿usted está esperando no más que
                   Alfredo to tell you?                     Alfredo le diga?

14   ANDRES:       Yes, well, that, that, that. Yes, sir,   Sí, pues eso, eso, eso. Sí, señor, es lo que
                   that’s what we are waiting for the       estamos esperando al man y ahí mismo.
                   guy and then right there. [UI]           [II].

15   OBANDO:       //Have you continued, have you           //¿Has seguido, has seguido hablando con
                   continued talking to him, to the         él, con el amigo de allá?
                   friend from there?




                                                                                                0000010900
      Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 39 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 3 of 3

16   ANDRES:       Yes sir, yes sir. We are going to-       Sí señor, si señor. Ahora ahí nos—otra
                   we’re going to talk again today. And     vez nos vamos a hablar de nuevo. Y todo
                   all good, they’re ready, he already      bien, ya están listos, ya sabe que nosotros
                   knows that we are going to [UI]          vamos a [II]
                   [IN BACKGROUND: WHISTLE].                [AL FONDO: SILBIDO].

17   OBANDO:       What’s that? Oh, yes. Hey, hey, hey.     ¿Cómo? Ah, sí. Oye, oye, oye.

18   ANDRES:       Yes, yes, yes, sir, of course for sure   Si, sí, sí, señor, pues sin falta [II] le digo.
                   [UI] I’m telling you.

19   OBANDO:       Oh, okay, listen, I am personally        Ah, bueno, oiga, yo personalmente le voy
                   going to give you a big time present.    hacer un regalote. Va a ver.
                   You’ll see.

20                 [[UI] VOICE IN BACKGROUND]               [VOZ [II] AL FONDO]

21   ANDRES:       Yes, sir.                                Sí señor.

22   OBANDO:       Okay, alright.                           Okey, listo.

23   ANDRES:       Okay then. [UI].                         Bueno pues. [II].

                   [END OF RECORDING]                       [FIN DE LA GRABACIÓN]




                                                                                                  0000010901
Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 40 of 49




                Exhibit 14
         Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 41 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 1 of 6




Date of recording:      July 31, 2011
Time of recording: 11:19:27




ABBREVIATIONS
 [UI]:    Unintelligible                 [II]:   Ininteligible
 [PH]: Phonetic                          [F]:    Fonético
 [xx]:    Translator’s notes             [xx]:   Anotaciones del traductor
 Italics: Originally spoken in English   Letra no itálica: Hablado en inglés en la versión
                                         original
 //:      Speak simultaneously           //:     Hablan simultáneamente




PARTICIPANTS:
ANDRES:                 Andres MORENO-Membache
ANTONIO:                Antonio MORENO-Membache




Voice attributions herein were provided by someone other than the translator.
                                                                                             0000010855
      Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 42 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 2 of 6

                             TRANSCRIPTION/TRANSLATION
       Speaker                    English                                 Spanish
 1                  [RECORDING BEGINS]                      [COMIENZA LA GRABACIÓN]
 2                  [ELECTRONIC TONES]                      [TONOS ELECTRÓNICOS]
 3   ANDRES:        Hello.                                  Aló.
 4   ANTONIO: How are you? What time did you                ¿Cómo está? ¿A qué hora llegó?
              arrive?
 5   ANDRES:        Uh… I arrived yesterday my old          Ah… Ayer llegué viejote como a las
                    man at around ten (10:00).              diez (10:00).
 6   ANTONIO: Ha!                                           ¡Ja!
 7   ANDRES:        No, brother, there’s some scam          No hermano, eso ahí hay un
                    there. I tell you, that Pibe [PH]       embolate güevón. Te digo ese Pibe
                    arrived there, that, that Pibe [PH]     [F] llegó ahí, ese, ese Pibe [F] llegó
                    arrived there and scammed that fag      ahí y embolató ese marica [II] y se
                    [UI] and he went, he stole that shit,   fue se robó esa mierda, hermano.
                    brother.
 8   ANTONIO: Pibe [PH] himself?                            ¿Pibe [F] mismo?
 9   ANDRES:        Him, who else but, old man? Ha!         ¿Él y quién más viejo? ¡Ja!
 10 ANTONIO: And what about Perpetuo [PH]?                  ¿Y entonces Perpetuo [F]?
 11 ANDRES:         Perpetuo [PH], bro’, I think that’s     Perpetuo [F], ‘mano, yo pienso que
                    why [UI] [he] got in trouble, bro’.     por eso [II] se metió en problemas
                    Because Perpetuo, after he told uh,     ‘mano. Que Perpetuo, después que
                    uh, uh, uh… this, uh, uh… uh            le dijo a, a, a, a… a este, a, a… a
                    Octavio, that that guy called Pibe      Octavio, que ese muchacho llamaba
                    [PH] and now he doesn’t want to         a Pibe [F] y ahora no quiere decirle
                    say that he’s called Pibe [PH]. That    que se llama Pibe [F]. Que él no ha
                    he did not say that. It’s a scam, old   dicho eso. Es un embolate, viejo, que
                    man, that’s what it is, old man, with   hay, viejo a ese Perpetuo [F], están
                    Perpetuo [PH], they’re waiting for      esperándolo, pa’ que diga qué es
                    him to say what’s what [UI]. And        que hay [II]. Y el problema es que,
                    the problem is that, that the man       que el hombre dice que no es Pibe
                    says it’s not Pibe [PH], but Pibe       [F], pero Pibe [F] se vendió y, y
                    [PH] sold out and, and sold, sold       vendió a, a él, porque Pibe [F] le
                    him, because Pibe [PH] told             dijo a Octavio que él los conocía,
                    Octavio that he knew them, he           conocía a Antonio, a Andrés y como
                    knew Antonio, and Andres and            yo ya lo…él me daba saludos a mí
                    since I had… he used to say hello       también. Imaginate.
                    to me also. Imagine.
 12 ANTONIO: But Octavio wasn’t there.                      Pero Octavio no ‘taba ahí.


Voice attributions herein were provided by someone other than the translator.
                                                                                               0000010856
      Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 43 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 3 of 6

 13 ANDRES:         Right, Octavio wasn’t there,             Sí, Octavio no ‘taba, Octavio no fue.
                    Octavio didn’t go. But Octavio told      Pero Octavio le dijo a él allá en la
                    him over there in the route that he      vía que él me … que lo cogiera y que
                    would... to pick it up and go on that    se fuera en este bote [II] una lancha
                    boat [UI] a boat with a seventy-five     con un setenta y cinco (75) y… una
                    (75) and… a boat with a seventy-         lancha con un setenta y cinco (75)
                    five (75) to go to [UI] he told him.     pa’ ir a [II] le dijo él.
 14 ANTONIO: A what, a what, a what?                         ¿Una qué, una qué, una qué?
 15 ANDRES:         A boat with a seventy-five (75).         Y que una lancha con un setenta y
                                                             cinco (75).
 16 ANTONIO: And you didn’t tell him what was                ¿Y vos no le dijiste qué pasaba?
             going on?
 17 ANDRES:         I told that guy that Pibe was a          Yo le dije a ese man que ese Pibe
                    crook [UI] that boat [UI] boat you       que tiene un bandido [II] esa lancha
                    shouldn’t think [UI]. Buy in any-in      [II] lancha que usted no se crea [II].
                    any case he doesn’t have too much        Pero de to-ahí de to’as manera ahí
                    to say [UI] Perpetuo either, that it’s   ya no tiene mucho como decir [II]
                    not Pibe. How is he going to say         tampoco ese Perpetuo que no es
                    it’s not Pibe? Why? And the ones,        Pibe. ¿Cómo va a decir que no es
                    and the [UI] Perpetuo in there,          Pibe? ¿Por qué? Y los de, y los [II]
                    quiet [UI], got into trouble. You        Perpetuo ahí meti’o, calla’ito [II]
                    know it. [UI]                            meti’o en problemas. Vos lo sabés.
                                                             [II]
 18 ANTONIO: //[UI]                                          //[II]
 19 ANDRES:         Do you think Pibe is a fag like [UI]     ¿Vos creés que Pibe es un pájaro
                    Antonio? Perpetuo, like he did over      como [II] Antonio? Perpetuo, como
                    there over there [UI] that’s what I      hizo pa’ allá [II] es lo que yo digo,
                    say, sometimes.                          a veces.
 20 ANTONIO: That’s so that they… weren’t they               Eso es pa’que ellos… ¿ellos no
             saying that he didn’t rob the guy,              decían que él no había roba’o al
             that he hadn’t killed the late Luis?            señor, él no había mata’o al finado
                                                             Luis?
 21 ANDRES:         Uh…                                      Ah…
 22 ANTONIO: //Because that son of a bitch                   //Porque ese hijo’e puta Perpetuo,
             Perpetuo, uh, he himself was saying             eh, él mismo decía y él, él era uno de
             and he, he was one of those who                 los que hablaba mierda. Decía que
             talked shit. He’d say that Pibe was             el Pibe era un gran hombre, que era
             a great man, that he was a great                un gran hombre.
             man




Voice attributions herein were provided by someone other than the translator.
                                                                                                 0000010857
      Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 44 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 4 of 6

 23 ANDRES:         Uh, well, there, there he’s going to       Ah, bueno, ahí, ahí va a tener… y es-
                    have... and th-that...                     ese…
 24 ANTONIO: //[UI]                                            //[II]
 25 ANDRES:         //…leave it, because they’re going         //…déja la, que ahí lo van, deja la
                    to, leave that mess because one            bulla que ese [II] lo traen es
                    [UI] they bring him to tie him up.         pa’amarrarlo. El señor ayer me lo
                    The man swore it to me yesterday,          juró, me lo bromió Andrés. Si llega
                    Andres told me. If he arrives on           el lunes lo están pidiendo a gritos
                    Monday they’re screaming for him           ya. A ese lo van a amarrar apenas,
                    already. They’re going to tie him          [II] pa’amarar. Pa’amarrar, oyó,
                    up as soon, [UI] to tie up. To tie up,     porque él dijo que supuestamente es
                    you hear, because he said he’s             un hombre bueno.
                    supposedly a good man.
 26 ANTONIO: //[UI] say anything to him, as                    //[II] decirle nada, apenas…
             soon...
 27 ANDRES:         //No.                                      //No.
 28 ANTONIO: //[UI] and he left and that’s it. And             //[II] que se fue y listo. Y no [II]
             no [UI].
 29 ANDRES:         //I didn’t, I didn’t, I did, I told them   //Yo no, yo no, yo les, yo les digo
                    that... the only thing I told them, I      que… lo único que les dije a ellos,
                    don’t have anything to do with that.       yo no tengo nada que ver. Lo único
                    The only thing is that he says that        es que él dice que el hombre me
                    the man greeted me, do you                 saludó, ¿me está entendiendo?
                    understand me? Because everyone            Porque eso to’ el mundo lo vio. Pero
                    saw that. But he greeted me and I          él me saludó y yo lo conozco a él, él
                    know him, he’s Pibe and [UI] um,           es Pibe y [II] este, y Octavio dijo:
                    and Octavio said: “He’s Pibe               “Él es Pibe porque eh… allá me lo
                    because uh… my nephew Perpetuo             presentó mi sobrino Perpetuo, me lo
                    introduced him to me there, he             presentó como Pibe y él allá me dijo
                    introduced him to me as Pibe and           que conocía a Andrés y conocía a
                    he told me there that he knew              Antonio. Que Antonio era [II] y que
                    Andres and he knew Antonio. That           una lancha con un setenta y cinco
                    Antonio was [UI] and a boat with a         (75)”. Me dijo ese señor.
                    seventy-five (75).” That man told
                    me.
 30 ANTONIO: //Do you know how much he, how                    //¿Tú sabes cuánto, él, él cuánto me
             much he ended up owing me? It’s                   quedó debiendo? Son sesenta mil
             sixty thousand dollars ($60,000)                  dólares ($60,000) que me quedó
             that he ended up owing me…                        debiendo…
 31 ANDRES:         //Uh.                                      //Ah.
 32 ANTONIO: //…me there.                                      //…a mí allá.


Voice attributions herein were provided by someone other than the translator.
                                                                                                      0000010858
      Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 45 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 5 of 6

 33 ANDRES:         //[UI] it was. Then I told him…         //[II] fue. Entonces yo le dije…
 34 ANTONIO: //[UI] free the rest.                          //[II] libre lo demás.
 35 ANDRES:         I told him that, that’s Pibe, that’s    Yo le dije ese, ese es Pibe, ese es
                    Pibe, that man’s a prick, he’s a fag,   Pibe, ese man es un vergajo es un
                    so then he came and scammed that        pájaro, entonces llegó y se, se
                    dumbass [UI] and he stole               embolató ese baboso [II] y lo robó
                    everything. He was in trouble there.    de todo. Estaba ahí metí’o en
                    But I don’t know whether it’s that...   problemas. Más no sé si es que…
 36 ANTONIO: //Well, don’t think, that’s they’re            //Pues no se crea, que eso es cosa de
             thing there.                                   ellos ahí.
 37 ANDRES:         //They themselves, I think that         //Ellos mismos, yo creo que
                    Perpetuo is in it as well.              Perpetuo está metí’o también.
 38 ANTONIO: //But why hasn’t he arrived? Well,             //Pero y ¿por qué no ha llega’o?
             like we say with John, he hasn’t               Pues, como decimos con John, no ha
             arrived because of that, because               llega’o por eso, porque está
             he’s tallying up the money.                    cuadrando plata de una vez.
 39 ANDRES:         That’s what he was telling us Mr.…      Eso es lo que a nosotros nos decía el
                    Ivan to Antonio. Why hadn’t             señor … Iván a Antonio. Que por
                    Perpetuo come with [UI] on, on          qué Perpetuo no se había venido
                    Monday. Why hadn’t he come?             como con [II] el, el día lunes. ¿Por
                                                            qué no se había venido?
 40 ANTONIO: //[UI]                                         //[II]
 41 ANDRES:         And why is he now saying that it        ¿Y por qué ahora está diciendo que
                    wasn’t Pibe at all? That he had         ese no era ningún Pibe? Que él lo
                    heard him mentioned but he was          había escuchado mencionar pero él
                    not Pibe. That he only knew a           no era Pibe. Que él conocía nomás a
                    Pingon [PH], that he, he, he was the    un Pingón [F] que ese, ese, ese que
                    one called Pingon, that he didn’t       era el que se llamaba Pingón, que él
                    know any Pibe, he didn’t know any       no conocía ningún Pibe, él no
                    Pibe. That son of a bitch got out on    conocía ningún Pibe. Ese hijo’e puta
                    time from Emaya.. I don’t know,         salió a tiempo del Emayá. Yo no sé,
                    because I too [UI] he told me:          porque, igualmente yo [II] me dijo:
                    “Andres [UI] this week [UI] was         “Andrés, [II] esta semana [II]
                    trying to square up his money           tratando de cuadrar su plata porque
                    because the men like [UI] the ow-       los señores como [II] los due-los
                    the owners of the stuff.” Because       dueños de la vaina”. Porque ellos
                    they were clever, what they did         fueron vivos, ellos no quisieron
                    didn’t want was to steal th-the         robarle e-el poder de, de, de…
                    power from, from, from...
 42 ANTONIO: //Of course, brother.                          //Claro, hermano.



Voice attributions herein were provided by someone other than the translator.
                                                                                               0000010859
      Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 46 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 6 of 6

 43 ANDRES:         //from them and supposedly…                // de ellos y no que como…
 44 ANTONIO: //Because they’re clever, yes…                    //Es que son vivos, sí…
 45 ANDRES:         //Octavio [UI]… Uh, Rafi [UI]              //Octavio [II]… Ah, Rafi [F] se la
                    gave it to, to… to the man that was        entregó a, a… al señor que
                    the one in charge, that the owners         mandaba, mandaron los dueños a
                    sent over to get it, he arrived, he        recibirla, llegaba el, el llegó el [II]
                    arrived [UI] he hit him and put him        le metió un cachazo y le montó al
                    in the car. Yes, that was, it was all      carro. Sí eso estaba, estaba armado
                    set up and everything, Antonio.            ya todo, Antonio.
 46 ANTONIO: //Alright …                                       // Yaa…
 47 ANDRES:         //[UI] them there.                         //[II] ellos ahí.
 48 ANTONIO: //No, they would deliver right there. //No, ellos entregaran ahí mismo.
 49 ANDRES:         Yes, we’ll see each other a little         Sí, ahora más tarde en la tarde nos
                    later this afternoon, did you hear?        vemos, ¿oyó? Yo voy subiendo pa’,
                    I’ll be going up to, to…                   pa’…
 50 ANTONIO: //I’m on my way downtown now.                     //Ya yo voy pa’l centro ahora.
 51 ANDRES:         Okay, little brother, I’ll [UI] a little   Okey, hermanito, ahora más tarde
                    later.                                     yo le [II].
 52 ANTONIO: Fine.                                             Bueno.
 53                 [END OF RECORDING]                         [FIN DE LA GRABACIÓN]




Voice attributions herein were provided by someone other than the translator.
                                                                                                    0000010860
Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 47 of 49




                Exhibit 15
         Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 48 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 1 of 2




Date of recording:        April 23, 2012
Time of recording: 13:16:22




ABBREVIATIONS
 [II]:    Ininteligible                              [UI]:   Unintelligible
 [F]:     Fonético                                   [PH]: Phonetic
 [xx]:    [Anotaciones del traductor]                [xx]:   Translator’s notes
 Letra no itálica: Hablado en inglés en la versión   Italics: Originally spoken in English
 original
 //:      Hablan simultáneamente                     //:     Speak simultaneously




PARTICIPANTS:
MURILLO:                  Nestor MURILLO-Vanoy, a/k/a “Marinero”
ANDRES:                   Andres MORENO-Membache




Voice attributions herein were provided by someone other than the translator.
                                                                                             0000010864
      Case 1:13-cr-00134-BAH Document 284-1 Filed 06/10/19 Page 49 of 49
United States v. William Obando Gonzalez et al
Case No.1:13-cr-134
Page 2 of 2

                             TRANSCRIPTION/TRANSLATION
       Speaker                     English                                   Spanish
 1                  [RECORDING BEGINS]                        [COMIENZA LA GRABACIÓN]
 2                  [NOISE ON THE LINE]                       [RUIDO EN LA LÍNEA]
 3                  [PHONE RINGS]                             [TIMBRE TELEFÓNICO]
 4    MURILLO       Hello [UI]                                Aló [II]
 5    ANDRES        [NOISE] [UI] old man, what are            [RUIDO][II] viejo, ¿qué hace?
                    you doing?
 6    MURILLO       Hanging out man, [UI] walking             Por acá, pos, [II] caminando.
 7    ANDRES        Oh, look. Yo- go…                         Ah, vea. U- vaya…
 8    MURILLO       //Tell me.                                //Dígame.
 9    ANDRES        Just to let you know not to be            Cualquier cosa para que no ande
                    unarmed there, go there to the            desarmado allá vaya ahí a la casa y
                    house and from under the                  desde debajo del armario, dígale a la
                    wardrobe, tell the woman to take          mujer que saque la, la, la vaina [II]
                    the, the, the thing [UI] to get one       saque una. La blanca.
                    out. The white one.
 10 MURILLO         Yes, sir.                                 Sí, señor.
 11 ANDRES          You hear, if anything comes up tell Oyó, cualquier cosa que me llame
                    her to call me, you hear. Do it.    ella, oyó. Hágale.
 12 MURILLO         Yes, sir. I will tell her, okay, I will   Sí, señor. Yo le digo, bueno, yo
                    be there soon, I’m telling you, in        ahorita ahí estoy, le digo, por la
                    the afternoon, and…                       tarde, y…
 13 ANDRES          //[UI] telephone, call me when you // [II] teléfono, usted me llame
                    are over there to give her the order. cuando está allá pa’ para darle la
                    Do it, hear.                          orden. Hágale, oyó.
 14 MURILLO         Yes.                                      Sí.
 15                 [END OF RECORDING]                        [FIN DE LA GRABACIÓN]




Voice attributions herein were provided by someone other than the translator.
                                                                                                   0000010865
